Title: From Thomas Jefferson to Fulwar Skipwith, 11 July 1804
From: Jefferson, Thomas
To: Skipwith, Fulwar


               
                  
                     Dear Sir
                  
                  Washington July 11. 04.
               
               This will be handed you by Genl. Armstrong appointed the successor of Chancellor Livingston at Paris. being the brother in law of the Chancellor, between whom & yourself he learns there has been some misunderstanding, he expressed to me apprehensions lest you should imagine he succeeded to the animosities of the Chancellor as well as to his office. I undertook therefore to remove that fear by writing a line to you. no man thinks more for himself than Genl. Armstrong, and no man less influenced by family partialities than him. you may therefore rest assured that you will commence your acquaintance with him without the least tincture of prejudice from what has passed with his predecessor. it would be well if you could convey the same assurances to the board of Commissioners, as it would tend to the public service to have all it’s functionaries moving in harmony.
               The Champagne you were so kind as to send me the last year proved to be very good. that wine is so much the taste here that we cannot do without it hereafter: and I should have troubled you this year for a similar provision to the last, but that a very good batch was fortunately offered me here, on reasonable terms, which I thought it best to secure & avoid the delay & risks of importation. the risk of breakage alone is very great, as of the 400. bottles recieved through you, though well packed, 153. had burst, or forced out the cork & the wine lost. accept my friendly salutations & assurances of great esteem & respect.
               
                  
                     Th: Jefferson
                  
               
             